
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15


Indalex Holdings Finance, Inc.
Amended and Restated Stock Option Grant Agreement

        This Amended and Restated Grant Agreement ("Grant Agreement"), entered
into on December 14, 2007, but effective as of May 31, 2006 (the "Effective
Date"), evidences the grant of an option pursuant to the provisions of the 2006
Stock Option Plan (the "Plan") of Indalex Holdings Finance, Inc. (the "Company")
to the individual whose name appears below (the "Optionee"), covering the
specific number of shares of Non-Voting Common Stock (the "Shares") set forth
below and on the following terms and conditions:

1.Name of the Optionee: Mike Alger

2.Number of Shares subject to this option: 7,200

3.Exercise price per Share subject to this option: $111.25

4.Date of original grant of this option: May 31, 2006

5.Type of option: Non-qualified Option

6.Vesting:

a.Except as otherwise expressly provided in Section 6 b. hereof, (i) 50% of the
total number of Shares subject to this option shall vest as of the Effective
Date and (ii) the remaining 50% of the total number of Shares subject to this
option shall vest as of May 31, 2008 (such that 100% of the total number of
Shares shall be vested as of May 31, 2008).

b.Notwithstanding anything to the contrary contained in Section 6 a. hereof,
100% of the total number of Shares subject to this option shall vest immediately
prior to the consummation of a Change in Control (as defined in Section 6 d.
below) in connection with which the consideration paid to the Company or to its
stockholders, as the case may be, consists primarily of cash (as determined by
the Board of Directors in its sole discretion).

c.Notwithstanding anything to the contrary contained herein, (i) this option
shall not be exercisable, and shall be void and of no further force and effect,
(x) after the expiration of the option term, (y) on and after the start of the
date on which the Optionee's employment with Sun Capital Partners, Inc. or any
of its affiliates ("Sun") terminates for Cause (as defined in the Plan), and
(z) on and after the start of the date on which the Optionee breaches or
violates any of the terms or provisions hereof, including without limitation any
provision of Annex A hereto, (ii) except as provided in Section 7 below, this
option shall be exercisable only if the Optionee is, at the time of exercise, an
employee of Sun, (iii) except as provided in Section 13 of the Plan, this option
shall in no event be exercisable for more than the total number of Shares
provided for in Section 2 hereof and (iv) vesting shall cease immediately upon
termination of employment for any reason, and any portion of this option that
has not vested on or prior to the date of such termination is forfeited on such
date. Once vesting has occurred, the vested portion can be exercised at the time
or times specified in Section 7 below.

d.For purposes of this Section 6, "Change in Control" shall mean (i) any
consolidation, merger or other transaction in which the Company is not the
surviving entity or which results in the acquisition of all or substantially all
of the Company's outstanding shares of Common Stock by a single person or entity
or by a group of persons or entities acting in concert or (ii) any sale or
transfer of all or substantially all of the Company's assets (excluding,
however, for this purpose any real estate "sale-lease back" transaction);
provided, however, that the term "Change in Control" shall not include
transactions either

--------------------------------------------------------------------------------



(x) with affiliates of the Company or Sun (as determined by the Board of
Directors in its sole discretion) or (y) pursuant to which more than fifty
percent (50%) of the shares of voting stock of the surviving or acquiring entity
is owned and/or controlled (by agreement or otherwise), directly or indirectly,
by Sun; provided, further, that a transaction shall not constitute a Change in
Control unless the transaction also constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company's assets, within the meaning of Section 409A(a)(2)(A)(v) of the
Code and the regulations or other published guidance (including, without
limitation, Internal Revenue Service Notice 2005-1 and Proposed Regulation
Section 1.409A-3) promulgated thereunder.

7.The vested portion of this option can be exercised only until the earliest of
the following dates:

a.May 31, 2016;

b.the date of the consummation of a Change in Control; or

c.the date on which the Optionee's employment with Sun terminates; provided that
if the Optionee's termination of employment (i) is not voluntary (other than a
termination for Cause), then any portion of the option exercisable pursuant to
this Section 7(c) may also be exercised after the date of termination but on or
before the 15th day of the third calendar month following the date of
termination or (ii) is due to death or Disability (as defined in the Plan), then
any portion of the option exercisable pursuant to this Section 7(c) may also be
exercised after the date of termination but on or before the later of
(A) December 31 of the year in which the Optionee's employment terminates or
(B) the 15th day of the third calendar month after the date on which the
Optionee's employment terminates; provided further that, except in the case of
termination due to death or Disability, if the Optionee is a "specified
employee" as defined in Section 409A(a)(2)(B)(i) of the Code, then the option
shall instead be exercisable on the date that is six months after the date of
termination (or, if earlier, death of the Optionee).

8.The permitted exercise events specified in Section 7 are intended to comply
with the provisions of Section 409A(a)(2) of the Internal Revenue Code of 1986,
as amended (the "Code"). The Company may reduce or expand the period of time
following an event in which the vested portion of the option may be exercised if
Internal Revenue Service guidance specifies that such a reduction is required or
that such an expansion is permitted under the provisions of Code
Section 409A(a)(2). In addition, the Company may make any other changes to this
Grant Agreement it determines are necessary to comply with the provisions of
Code Section 409A(a)(2) without the consent of the Optionee.

9.The Optionee agrees to abide by the covenants and agreements set forth in
Annex A hereto and incorporated by reference herein, and acknowledges that the
option being granted herein constitutes adequate and sufficient consideration in
support of such covenants and agreements.

10.The Optionee hereby acknowledges, understands, and agrees that by signing
this Grant Agreement, the Optionee voluntarily and irrevocably forfeits any and
all rights, title, and interests the Optionee has or may have had in, to and
under (a) any option agreement, option letter, or other similar document
pursuant to which the Company (or any Subsidiary or affiliate thereof) may have
previously granted, or offered to grant, options in the Company (or any
Subsidiary or affiliate thereof) to the Optionee and (b) any oral or written
commitment or promise regarding options that the Company (or any Subsidiary or
affiliate thereof) may have made to the Optionee, except as to any options that
have been previously exercised and paid for by the Optionee.

11.If the Optionee is entitled to exercise the vested portion of this option,
and wishes to do so, in whole or in part, the Optionee shall submit to the
Company a notice of exercise, in the form

--------------------------------------------------------------------------------



attached as Annex B hereto, specifying the exercise date and the number of
Shares to be purchased pursuant to such exercise, and shall remit to the Company
in a form satisfactory to the Company (in its sole discretion) the exercise
price, plus an amount sufficient to satisfy any withholding tax obligations of
the Company that arise in connection with such exercise (as determined by the
Company).

12.The Optionee hereby acknowledges receipt of a copy of the Plan attached
hereto as Annex C as presently in effect. Except as otherwise provided in this
Grant Agreement, all of the terms and conditions of the Plan are incorporated
herein by reference (including, without limitation, the repurchase provisions of
Paragraph 20 of the Plan) and this option is subject to such terms and
conditions in all respects. Capitalized terms that are used but not otherwise
defined herein shall have the meanings given to such terms in the Plan. This
Grant Agreement, the Plan and that certain letter agreement, dated on or about
the date hereof, between the Optionee and the Company constitute the entire
agreement of the parties with respect to the subject matter hereof, and
supersede any prior written or oral agreements.

13.Except as otherwise provided herein and notwithstanding anything to the
contrary in the Plan, any provision of this Grant Agreement may be amended or
waived with the prior written consent of the Company and either (i) the Optionee
or (ii) the Plan participants who have been granted options to purchase a
majority of the options under the Plan (based on the number of underlying shares
of Non-Voting Common Stock issuable upon the exercise of all such options)
theretofore granted under the Plan (unless the Optionee will be treated in a
manner different from other Plan participants, in which case the Optionee's
written consent will also be required).

14.The Optionee hereby acknowledges, agrees and confirms that, upon his or her
exercise of this option, the Optionee will be deemed to be a party to the
Stockholders' Agreement attached hereto as Annex D and shall have all of the
rights and obligations of the "Minority Stockholders" thereunder as if the
Optionee had executed the Stockholders' Agreement. The Optionee hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Stockholders' Agreement.

        Nothing in the Plan or this Grant Agreement shall confer upon the
Optionee any right to continue in the employ of Sun, or interfere in any way
with any right of the Sun to terminate such employment at any time for any
reason whatsoever (whether for cause or without cause) without liability to Sun.

Accepted and Agreed:        
 
 
 
 
Indalex Holdings Finance, Inc.
/s/  MIKE ALGER      

--------------------------------------------------------------------------------


 
By:
 
/s/  TIM STUBBS      

--------------------------------------------------------------------------------

Mike Alger   Name:
Title:
Acknowledged and Agreed:
 
 
 
 
Sun Capital Partners, Inc.
 
 
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:
Title:        

 

Attachments:   Annex A (Covenants and Agreements of Optionee)
Annex B (Form of Exercise Notice)
Annex C (The Plan)
Annex D (Stockholders' Agreement)

--------------------------------------------------------------------------------



ANNEX A

COVENANTS AND AGREEMENTS OF OPTIONEE

        1.     Optionee acknowledges the time and expense incurred by the
Company in connection with developing proprietary and confidential information
in connection with the Company's business and operations. Optionee agrees that
Optionee will not, whether during Optionee's service as an employee of Sun
Capital Partners, Inc. or its affiliates ("Sun") or the Company or its
Subsidiaries or at any time thereafter, divulge, communicate, or use to the
detriment of Sun or the Company and their respective affiliates (the "Group") or
any other person, firm or entity, confidential information or trade secrets
relating to any member of the Group, including, without limitation, business
strategies, operating plans, acquisition strategies (including the identities of
(and any other information concerning) possible acquisition candidates),
financial information, market analyses, acquisition terms and conditions,
personnel information, know-how, customer lists and relationships, supplier
lists and relationships, or other non-public proprietary and confidential
information relating to any member of the Group. The foregoing confidentiality
agreement shall not apply if Optionee can show that the communication (i) is
required in the course of performing Optionee's duties as an employee of Sun or
the Company or its Subsidiaries, (ii) is made with the Board of Directors'
written consent, (iii) relates to information that is or becomes generally known
by the public other than as a result of a breach hereof, or (iv) is required by
law or judicial or administrative process.

        2.     During Optionee's service as an employee of the Company or its
Subsidiaries and for the two-year period thereafter, Optionee shall not, to the
detriment of any member of the Group, directly or indirectly, for Optionee or on
behalf of any other person, firm or entity, employ, engage, retain, solicit,
recruit or enter into a business affiliation with any person who is an employee
of any member of the Group, or attempt to persuade any such person to terminate
such person's employment with any member of the Group, whether or not such
person is a full-time employee or whether or not such employment is pursuant to
a written agreement or at-will.

        3.     During Optionee's service as an employee of the Company or its
Subsidiaries and for the two-year period thereafter, Optionee shall not, to the
detriment of Sun or the Company or its Subsidiaries, directly or indirectly, for
Optionee or on behalf of any other person, firm or entity, solicit or otherwise
attempt to take away any supplier, vendor, or customer of any member of the
Group who Optionee solicited or did business with on behalf of Sun or the
Company or its Subsidiaries or with whom Optionee otherwise became acquainted as
a result of Optionee's employment with Sun or the Company or its Subsidiaries.

        4.     During Optionee's service as an employee of the Company or its
Subsidiaries and for the one-year period thereafter, Optionee shall not,
directly or indirectly, engage in, or serve as a principal, partner, joint
venturer, member, manager, trustee, agent, stockholder, director, officer or
employee of, or advisor to, or in any other capacity, or in any manner, own,
control, manage, operate, or otherwise participate, invest, or have any interest
in, or be connected with, any person, firm or entity that engages in any
activity which competes directly or indirectly with any business of the Company
or its subsidiary or parent companies (collectively, the "Company Business")
anywhere in the United States of America or any other country in which the
Company Business was conducted or related sales were effected during the
preceding two years. THIS PARAGRAPH 4 WILL NOT APPLY AND WILL NOT BE ENFORCED BY
THE COMPANY WITH RESPECT TO POST-TERMINATION ACTIVITY BY OPTIONEE THAT OCCURS IN
CALIFORNIA OR IN ANY OTHER STATE IN WHICH THIS PROHIBITION IS NOT ENFORCEABLE
UNDER APPLICABLE LAW.

        5.     Whether during or after the term of Optionee's service as an
employee of Sun or the Company or its Subsidiaries, Optionee shall not
disparage, defame or discredit any member of the Group or engage in any activity
which would have the effect of disparaging, defaming or discrediting any member
of the Group, nor shall Optionee interfere with or disrupt the business
activities of any member of the Group, or engage in any activity which would
have the effect of interfering with or disrupting the business activities of any
member of the Group; provided, however, that nothing in this

--------------------------------------------------------------------------------



Paragraph 5 or elsewhere in this Annex shall prevent Optionee from engaging in
"whistle-blowing" or other activities expressly protected by applicable law, to
the extent so protected.

        6.     Optionee acknowledges that Optionee's service as an employee of
Sun or the Company or its Subsidiaries, as the case may be, and the agreements
herein are reasonable and necessary for the protection of Sun and the Company
and its Subsidiaries and are an essential inducement to the Company's grant of
the Option. Accordingly, Optionee shall be bound by the provisions hereof to the
maximum extent permitted by law, it being the intent and spirit of the parties
that the foregoing shall be fully enforceable. However, the parties further
agree that, if any of the provisions hereof shall for any reason be held to be
excessively broad as to duration, geographical scope, property or subject
matter, such provision shall be construed by limiting and reducing it so as to
be enforceable to the extent compatible with the applicable law as it shall
herein pertain.

        7.     Optionee acknowledges that the services to be rendered by
Optionee to Sun or the Company or its Subsidiaries are of a unique nature and
that it would be difficult or impossible to replace such services and that by
reason thereof Optionee agrees and consents that if Optionee violates the
provisions of this Annex, Sun and the Company, in addition to any other rights
and remedies available under this Contract or otherwise, shall be entitled to an
injunction to be issued or specific performance to be required restricting
Optionee from committing or continuing any such violation.

--------------------------------------------------------------------------------



ANNEX B

Stock Option Plan of Indalex Holdings Finance, Inc.

Notice of Exercise of Stock Option

        1.     Exercise of Option.    Pursuant to the 2006 Stock Option Plan of
Indalex Holdings Finance, Inc. (the "Plan") and my agreement with Indalex
Holdings Finance, Inc. (the "Company") dated July [            ], 2007 (the
"Grant Agreement"), I hereby elect to exercise my nonqualified stock option (the
"Option") to the extent of                                    shares of
Non-Voting Common Stock of the Company (the "Shares").

        2.     Delivery of Payment.    I hereby deliver to the Company a
cashier's check in the amount of $                                    in full
payment of the purchase price of the Shares [determined by multiplying (a) the
exercise price per Share as set forth in my Grant Agreement, by (b) the number
of Shares as to which I am exercising the Option] and in satisfaction of my
obligation to remit to the Company an amount sufficient to satisfy any
withholding tax obligations of the Company that arise in connection with this
exercise, or through such other payment method agreed to by the Company and
permitted under the terms of the Plan.

        3.     Representations.    In connection with my exercise of the Option,
I hereby represent to the Company as follows:

        (a)   I am acquiring the Shares solely for investment purposes, with no
present intention of distributing or reselling any of the Shares or any interest
therein. I acknowledge that the Shares have not been registered under the
Securities Act of 1933, as amended (the "Securities Act").

        (b)   I am aware of the Company's business affairs and financial
condition and have acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares.

        (c)   I understand that the Shares are "restricted securities" under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, I must hold the Shares indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or unless
an exemption from such registration and qualification requirements is available.
I acknowledge that the Company has no obligation to register or qualify the
Shares for resale. I further acknowledge that if an exemption from registration
or qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and requirements relating to the Company which are outside of my
control, and which the Company is under no obligation to and may not be able to
satisfy.

        (d)   I understand that there is no public market for the Shares, that
no market may ever develop for them, and that the Shares have not been approved
or disapproved by the Securities and Exchange Commission or any other federal,
state or other governmental agency.

        (e)   I understand that the Shares are subject to certain restrictions
on transfer set forth in the Plan. Both the Plan and the Grant Agreement are
incorporated herein by reference.

        (f)    I understand that any Shares purchased hereunder shall be subject
to the Stockholders' Agreement of the Company dated as of February 2, 2006, as
it may be amended from time to time ("Stockholders' Agreement"), a copy of which
has been provided to me, and that it is a condition to the exercise of my Option
that I execute the attached signature page of the Stockholders' Agreement,
agreeing to be bound thereby. I have had a full and fair opportunity to review
the Stockholders' Agreement prior to exercising the Option.

        (g)   I understand that the certificate representing the Shares will be
imprinted with the following legends:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE

--------------------------------------------------------------------------------



SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS
THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH
SECURITIES OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THE
SECURITIES, REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL AND A REPURCHASE RIGHT IN FAVOR OF THE COMPANY OR ITS ASSIGNEE AS SET
FORTH IN THE COMPANY'S STOCK OPTION PLAN. SUCH RIGHT OF FIRST REFUSAL AND
REPURCHASE RIGHT ARE BINDING ON TRANSFEREES OF THE SHARES REPRESENTED BY THIS
CERTIFICATE.

THIS CERTIFICATE AND THE SECURITIES REPRESENTED HEREBY ARE HELD SUBJECT TO THE
TERMS, COVENANTS AND CONDITIONS OF A STOCKHOLDERS' AGREEMENT DATED AS OF
FEBRUARY 2, 2006, AS SUCH AGREEMENT MAY BE AMENDED, BY AND AMONG THE
STOCKHOLDERS OF INDALEX HOLDINGS FINANCE, INC., AND MAY NOT BE TRANSFERRED OR
DISPOSED OF EXCEPT IN ACCORDANCE WITH THE TERMS AND PROVISIONS THEREOF. A COPY
OF SAID AGREEMENT AND ALL AMENDMENTS THERETO IS ON FILE AND MAY BE INSPECTED AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

        (h)   I have consulted my own tax advisors in connection with my
exercise of this Option and I am not relying upon the Company for any tax
advice.

        (i)    I am presently an employee of Sun Capital Partners, Inc. or one
of its affiliates.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



Submitted by the Optionholder:        
Date:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


 
 
 
 
Print Name:
 
             

--------------------------------------------------------------------------------


 
 
 
 
Address:
 
             

--------------------------------------------------------------------------------


 
 
 
 
 
 
             

--------------------------------------------------------------------------------


 
 
 
 
Social Security No.
 
             

--------------------------------------------------------------------------------


 
 
 
 
Received and Accepted by the Company:
 
 
 
 
Indalex Holdings Finance, Inc.
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------


 
 
 
 
Print Name:
 
             

--------------------------------------------------------------------------------


 
 
 
 
Title:
 
             

--------------------------------------------------------------------------------

        Note:    If options are being exercised on behalf of a deceased Plan
participant, then this Notice must be signed by such participant's personal
representative and must be accompanied by a certificate issued by an appropriate
authority evidencing that the individual signing this Notice has been duly
appointed and is currently serving as the participant's personal representative
under applicable local law governing decedents' estates.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15

